Execution Copy


EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”), is made and entered into on
November 25, 2019, by and among e.l.f. Cosmetics, Inc. (together with any
successor, the “Company”), e.l.f. Beauty, Inc., the owner of all of the
outstanding capital stock of the Company (together with any successor, “e.l.f.
Beauty”), and Josh Franks (“Executive”).
WHEREAS, the Company desires to employ Executive on January 2, 2020 (the
“Effective Date”) on the terms, conditions and other provisions set forth
herein; and
WHEREAS, Executive desires to be employed by and render services to the Company
upon and subject to the terms, conditions and other provisions set forth herein.
NOW THEREFORE, in consideration of the promises and mutual covenants and
agreements contained herein, the adequacy of all of which consideration is
hereby acknowledged, the parties hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01    The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:
“Board of Directors” means the Board of Directors of e.l.f. Beauty.
“Cause” means (i) a breach by Executive of Executive’s obligations under Section
2.02 (other than as a result of physical or mental incapacity) which constitutes
material nonperformance by Executive of his or her obligations and duties
thereunder, which Executive has failed to remedy after the Board of Directors
has given Executive written notice of, and at least 15 days to remedy, such
breach, (ii) commission by Executive of an act of fraud, embezzlement,
misappropriation, willful misconduct or breach of fiduciary duty against the
Company (other than acts, such as making personal use of Company office
supplies, as have only a de minimis effect on the Company), (iii) a material
breach by Executive of ARTICLE VI, (iv) Executive’s conviction, plea of no
contest or nolo contendere, deferred adjudication or unadjudicated probation for
any felony or any crime involving moral turpitude, (v) the failure of Executive
to carry out, or comply with, in any material respect, any lawful directive of
the Board of Directors (other than any such failure resulting from Executive’s
physical or mental incapacity) which Executive has failed to remedy after the
Board of Directors has given Executive written notice of, and at least 15 days
to remedy, such failure, or (vi) Executive’s unlawful use (including being under
the influence) or possession of illegal drugs. For purposes of the previous
sentence, no act or failure to act on Executive’s part shall be deemed “willful”
unless done, or omitted to be done, by Executive not in good faith and without
reasonable belief that Executive’s action or omission was in the best interest
of the Company.
“Disability” means Executive’s inability to perform, with or without reasonable
accommodation, the essential functions of his or her position hereunder for a
period of 180 consecutive days due to mental or physical incapacity, as
determined by mutual agreement of a physician selected by the Company or its
insurers and a physician selected by Executive; provided, however, if the
opinion of the Company’s physician and Executive’s physician conflict, the
Company’s physician and Executive’s physician shall together agree upon a third
physician, whose opinion shall be binding; provided, however, that Executive
shall not be considered to have a Disability unless it is also treated as a
disability under the Company’s long-term disability policy.




--------------------------------------------------------------------------------

Execution Copy


“Good Reason” means: (i) a material default in the performance of the Company’s
obligations under this Agreement; (ii) a significant diminution of Executive’s
responsibilities, duties or authority as Senior Vice President, Operations, or a
material diminution of Executive’s base compensation, unless such diminution is
mutually agreed between Executive and the Company; or (iii) the relocation of
Executive’s principal office, without his or her consent, to a location that is
in excess of 50 miles from San Francisco (it being understood and agreed that
Executive’s travel for business purposes shall not be considered such a
relocation); provided, however, that Executive’s termination will not be for
Good Reason unless (x) Executive has given the Company at least 30 days prior
written notice of his or her intent to terminate his or her employment for Good
Reason, which notice shall specify the facts and circumstances constituting Good
Reason and be given within 90 days of the initial occurrence thereof, (y) the
Company has not remedied such facts and circumstances constituting Good Reason
within 30 days following the receipt of such notice, and (z) Executive
terminates employment within six months following the expiration of such 30-day
cure period.
“Notice of Termination” means a dated notice that (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, (iii) specifies a Termination Date, except in the case of the
Company’s termination of Executive’s employment for Cause, for which the
Termination Date may be the date of the notice; provided, however, that
Executive has been provided with any applicable cure period, and (iv) is given
in the manner specified in Section 7.02. With the exception of termination of
Executive’s employment due to Executive’s death, any purported termination of
Executive’s employment by the Company for any reason, including without
limitation for Cause or Disability, or by Executive for any reason, shall be
communicated by a written “Notice of Termination” to the other party. The
failure by the Company or Executive to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Cause or Good Reason,
as applicable, shall not waive any right of the Company or Executive under this
Agreement or preclude the Company or Executive from asserting such fact or
circumstance in enforcing the Company’s or Executive’s rights under this
Agreement.
“Termination Date” means (i) if Executive’s employment is terminated for Cause
or Disability, the date specified in the Notice of Termination, (ii) in the case
of termination of employment due to death, the date of Executive’s death, or
(iii) if Executive’s employment is terminated for any other reason, the date on
which a Notice of Termination is given or as specified in such Notice.
ARTICLE II
EMPLOYMENT
Section 2.01    Agreement and Term. The Company hereby employs Executive as an
employee of the Company, and Executive hereby accepts said employment and agrees
to render such services to the Company, on the terms and conditions set forth in
this Agreement. The term of employment under this Agreement shall commence on
the Effective Date and shall continue until terminated pursuant to ARTICLE V.
Section 2.02    Position and Duties. Except as otherwise provided in this
Agreement, Executive shall serve as Senior Vice President, Operations and shall
report directly to the Chief Executive Officer. Executive shall perform duties,
undertake the responsibilities, and exercise the authorities customarily
performed, undertaken and exercised by persons situated in a similar capacity at
a similar company. Executive shall carry out his or her duties and
responsibilities at all times in compliance with the Company’s policies
promulgated from time to time by the Company. Executive shall also perform such
other duties,




--------------------------------------------------------------------------------

Execution Copy


commensurate with his or her position, as reasonably requested by the Board of
Directors. Executive shall use his or her best efforts to serve the Company
faithfully, diligently and competently and to the best of his or her ability,
and to devote his or her full time business hours, energy, ability, attention
and skill to the business of the Company; provided, however, that the foregoing
is not intended to preclude Executive from noncompetitive activities, conducted
outside normal business hours permitted under Section 2.03.
Section 2.03    Outside Activities. It shall not be a violation of this
Agreement for Executive to (a) deliver lectures or fulfill speaking engagements;
(b) manage personal investments; or (c) subject to the prior consent of the
Board of Directors (which consent shall not be unreasonably withheld), serve on
industry trade, civic, or charitable boards or committees or on for-profit
corporate boards of directors and advisory committees, as long as the activities
set forth in (a) – (c) (taken together or separately) do not materially
interfere with the performance of Executive’s duties hereunder and are not in
conflict or competitive with, or adverse to, the Company. Executive shall not,
however, under any circumstances, provide services or advice in any capacity
whatsoever for or on behalf of any entity that competes with or is competitive
with the Company.
Section 2.04    Location. Executive shall be based in the Company’s Oakland,
California offices (or such other San Francisco Bay Area office as the Company
occupies).
ARTICLE III
COMPENSATION AND BENEFITS
Section 3.01    Salary. The Company shall compensate and pay Executive for his
or her services at a rate equivalent to $325,000 per year, less payroll
deductions and all required tax withholdings (“Base Salary”), which salary shall
be payable in accordance with the Company’s customary payroll practices
applicable to its executives, but no less frequently than monthly.
Section 3.02    Bonus. Executive shall have the opportunity to earn annual
performance bonuses based on performance criteria to be established by the Board
of Directors (or a committee thereof) after consultation with Executive.
Executive shall be eligible to receive a target cash bonus of 40% of his or her
Base Salary based upon the attainment of performance objectives established by
the Board of Directors (or a committee thereof). Unless set forth otherwise
herein, Executive must be actively employed with the Company through the date on
which the bonus performance percentage is determined by the Board of Directors
(or a committee thereof) in order to receive any annual bonus payout pursuant to
this subsection. Any bonus payable hereunder in respect of a fiscal year shall
be paid at the same time annual bonuses are paid to other senior executives of
the Company in respect of such fiscal year; but in any event within the fiscal
year following the fiscal year of performance.
Section 3.03    Employee Benefits. To the extent eligible under the applicable
plans or programs, Executive shall be entitled to participate in the employee
benefits plans and programs made available to executive level employees of the
Company generally, such as health, medical, dental and other insurance coverage
and group retirement plans. The terms and conditions of Executive’s
participation in any employee benefit plan or program shall be subject to the
terms and conditions of such plan or program, as may be modified by the Company
from time to time. Nothing in this Agreement shall preclude the Company from
amending or terminating any employee benefit plan or program.
Section 3.04    Paid Leave. Executive shall be entitled to four weeks of paid
time off (“PTO”) each year, subject an annual accrual cap of 30 days. Executive
shall also be entitled to all paid holidays to which executive level employees
of the Company are entitled. Accrued unused PTO shall not be paid in the event
of a termination of employment unless otherwise required by applicable state
law.




--------------------------------------------------------------------------------

Execution Copy


Section 3.05    Equity Award. Subject to requisite corporate approvals,
Executive will be granted an equity award consisting of a mix of restricted
stock awards (“RSAs”) and nonqualified stock options exercisable for e.l.f.
Beauty common stock (NYSE: ELF). The targeted grant date value of the award is
$1,350,000, with the number of RSAs being determined by dividing the applicable
target value for RSAs by the per share closing trading price of e.l.f. Beauty
common stock as of the date of grant, and any options having a calculated value.
The parties acknowledge that this reflects targeted value only and the actual
value may be different based on a number of factors as determined by the
Compensation Committee of e.l.f. Beauty. The definitive terms of all equity
awards will be memorialized in the Company’s customary agreements and the award
will be subject, in all cases, to the terms and conditions of the e.l.f. Beauty
2016 Equity Incentive Award Plan, as amended from time to time.
ARTICLE IV
EXPENSES
Section 4.01    Expenses. The Company shall reimburse Executive or otherwise
provide for or pay for reasonable out-of-pocket expenses incurred by Executive
in furtherance of or in connection with the business of the Company, including,
but not limited to, travel and entertainment expenses commensurate with his or
her duties hereunder (including attendance at industry conferences), subject to
the Company’s policies as periodically reviewed by the Board of Directors and in
effect from time to time, including without limitation such reasonable
documentation and other limitations as may be established or required by the
Company.
ARTICLE V
TERMINATION AND SEVERANCE
Section 5.01    At-Will Employment. The Company and Executive acknowledge that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law. This means that it is not for any specified period of time and
can be terminated by Executive or by the Company at any time, with or without
advance notice, and for any or no particular reason or cause. It also means that
Executive’s job duties, title, and responsibility and reporting level, work
schedule, compensation, and benefits, as well as the Company’s personnel
policies and procedures, may be changed with prospective effect, with or without
notice, at any time in the sole discretion of the Company (subject to any
ramification such changes may have under this ARTICLE V). This “at-will” nature
of Executive’s employment shall remain unchanged during Executive’s tenure as an
employee and may not be changed, except in an express writing signed by
Executive and a duly-authorized officer of the Company. If Executive’s
employment terminates for any lawful reason, Executive shall not be entitled to
any payments, benefits, damages, award, or compensation other than as provided
in this Agreement.
Section 5.02    Termination Due to Death or Disability. If Executive’s
employment is terminated by reason of Executive’s death or Disability, Executive
or his or her estate shall be entitled to receive: (a) Executive’s accrued Base
Salary through the Termination Date; (b) an amount for reimbursement, paid
within 60 days following submission by Executive (or if applicable, Executive’s
estate) to the Company of appropriate supporting documentation for any
unreimbursed business expenses properly incurred prior to the Termination Date
by Executive pursuant to ARTICLE IV and in accordance with Company policy; (c)
if required by applicable law, any accrued and unpaid PTO pay, paid within 60
days of the Termination Date; and (d) such employee benefits, if any, to which
Executive (or, if applicable, Executive’s estate) or his or her dependents may
be entitled under the employee benefit plans or programs of the Company, paid in
accordance with the terms of the applicable plans or programs (the amounts
described in clauses (a) through (d) hereof being referred to as the “Accrued
Rights”). In addition, Executive or his or her estate shall be




--------------------------------------------------------------------------------

Execution Copy


entitled to receive (x) in a lump sum in cash within two and one-half months
after the Termination Date (or such earlier date as required by applicable law),
the amount of any annual bonus earned for any previously completed fiscal year
in accordance with Section 3.02 that has not been paid (the “Accrued Bonus”);
and (y) an amount equal to the product of (i) the fraction of the current fiscal
year that has elapsed through the date of Executive’s termination and (ii) the
Board of Directors-approved annual bonus payout for Executive for such fiscal
year based on actual Company performance for such fiscal year measured following
the completion thereof, payable at the time the annual bonus would have been
paid to Executive had he remained employed through the end of the such fiscal
year (the “Pro-Rata Bonus”).
Section 5.03    Termination by Executive without Good Reason and other than
Disability or Death. In the event Executive terminates his or her employment for
any reason other than Good Reason, Disability or death, Executive shall be
entitled to receive the Accrued Rights, but following the Termination Date,
Executive shall have no further rights to any other compensation or benefits
under this Agreement, including without limitation any severance or continuation
of benefits or otherwise.
Section 5.04    Termination by the Company for Cause. In the event the Company
terminates his or her employment for Cause, Executive shall be entitled to
receive the Accrued Rights, but following the Termination Date, Executive shall
have no further rights to any other compensation or benefits under this
Agreement, including without limitation any severance or continuation of
benefits or otherwise.
Section 5.05    Termination by the Company Other Than for Death, Disability or
Cause or by Executive for Good Reason. If Executive’s employment is terminated
by the Company for reasons other than death, Disability or Cause, or by
Executive for Good Reason, Executive shall be entitled to receive (a) an amount
equal to twelve (12) months of Base Salary; (b) for a period of twelve (12)
months following the Termination Date that Executive is eligible to elect and
does elect to continue coverage for himself and his or her eligible dependents
under the Company’s group health plans, as applicable, under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, and/or Sections 601
through 608 of the Employee Retirement Income Security Act of 1974, as amended
(collectively, “COBRA”), medical and dental coverage as required by COBRA and
prompt reimbursement for the premium costs charged to Executive for such COBRA
continuation coverage; provided, however, that (i) such COBRA coverage shall
terminate if and to the extent Executive becomes eligible to receive medical and
dental coverage from a subsequent employer (and any such eligibility shall be
promptly reported to the Company by Executive) and (ii) the Company’s obligation
to reimburse Executive for such premium costs shall cease if, upon the advice of
legal counsel, the Company determines that it would reasonably be expected to be
subject to any penalty, excise or other tax for providing discriminatory
benefits; provided that, in such event, the Company shall implement reasonable
comparable alternative payments or benefits to Executive that would avoid such
penalty, excise tax or other tax; (c) the Accrued Bonus; (d) the Pro-Rata Bonus,
provided that Executive has been employed for at least six months of the fiscal
year in which such termination occurs, and (e) the Accrued Rights; provided that
the payments described in clauses (a), (b) and (d) shall be subject to
Executive’s continued compliance with the provisions of ARTICLE VI and of the
release delivered under Section 5.08.
Section 5.06    Termination by Mutual Consent. Notwithstanding any of the
foregoing provisions of this ARTICLE V, if at any time during the course of this
Agreement the parties by mutual consent decide to terminate Executive’s
employment, they may do so by separate agreement setting forth the terms and
conditions of such termination.
Section 5.07    Payment of Severance. Subject to Section 7.13, any severance
payments pursuant to Section 5.05(a) shall be paid commencing on the 60th day
following the Termination Date (with a lump




--------------------------------------------------------------------------------

Execution Copy


sum catch-up payment for any installments otherwise payable within 60 days
following the Termination Date) and in accordance with the Company’s standard
payroll schedule and practices.
Section 5.08    Release of Claims; Offsets. As a condition to the receipt of any
payments of benefits described hereunder subsequent to the termination of the
employment of Executive (other than Accrued Rights), Executive shall be required
to execute, and not subsequently revoke, within 60 days following the
termination of his or her employment a release in a form reasonably acceptable
to the Company of all claims arising out of his or her employment or the
termination thereof. Subject to the limitations of applicable wage laws, the
Company’s obligations to pay the severance benefits hereunder shall be subject
to set-off, counterclaim or recoupment of amounts owed by Executive to the
Company or any of its affiliates, except to the extent that the severance
benefits constitute “nonqualified deferred compensation” for purposes of Section
409A (as defined in Section 7.13) and such offset would result in the imposition
of tax or other adverse tax consequences under Section 409A. In no event shall
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to Executive under any of the provisions of
this Agreement and such amounts shall not be reduced whether or not Executive
obtains other employment (except as specified in Section 5.05(b)).
Section 5.09    Cooperation with Company after Termination of Employment.
Following termination of Executive’s employment for any reason, Executive shall
reasonably cooperate with the Company in all matters relating to the winding up
of his or her pending work on behalf of the Company including, but not limited
to, any litigation in which the Company is involved and the orderly transfer of
any such pending work to other employees of the Company as may be designated by
the Company. The Company shall reasonably compensate Executive for services
rendered pursuant to this Section 5.09 at a rate to be determined by the
parties. In addition, the Company shall reimburse Executive for any reasonable
out-of-pocket expenses he or she incurs in performing any work on behalf of the
Company following the termination of his or her employment.
ARTICLE VI
NON-SOLICITATION & NON-COMPETITION
Section 6.01    Non-Compete. Executive agrees that during Executive’s
employment, Executive shall not, anywhere in the areas where the Company
conducts business during Executive’s employment (the “Restricted Territory”),
directly or indirectly, own, manage, operate, join, control or participate in
the ownership, management, operation or control of, or be an officer or an
employee of any business or organization that, directly or indirectly, develops,
processes, packages, markets, promotes or sells color cosmetics or related
services in the Restricted Territories (each, a “Restricted Business”). The
foregoing shall not restrict Executive from owning up to 5% of any class of
securities of any person engaged in a Restricted Business if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934, as amended, as long
as such securities are held solely as a passive investment and not with a view
to influencing, controlling or directing the affairs of such person.
Section 6.02    Non-Solicitation. Executive agrees that during the Executive’s
employment and for one year following the Termination Date, Executive will not,
directly or indirectly, for himself or on behalf of or in conjunction with any
other person, (a) hire or attempt to hire any person that is an employee of the
Company or was within six months prior to the Termination Date; provided,
however, this Section 6.02 (including clause (b)) shall not be breached by a
solicitation to the general public or through general advertising, and Executive
may solicit for employment any person who at the Termination Date had not been
an employee of the Company at any time within six months preceding such date or
whose employment with




--------------------------------------------------------------------------------

Execution Copy


the Company had terminated more than six months prior to Executive’s
solicitation of such person or (b) solicit, advise or encourage any person,
firm, government agency or corporation to withdraw, curtail or cancel its
business with the Company.
Section 6.03    Non-Disparagement. During Executive’s employment and thereafter,
Executive agrees that he or she will not, at any time, make, directly or
indirectly, any oral or written statements (including in social media, by tweet
or via online job review boards, whether anonymous or not) that are disparaging
of the Company, its products or services, or any of its present or former
officers, directors, stockholders or employees (or any of their respective
affiliates), and the Company shall instruct the Board of Directors and
executives not to disparage Executive orally or in writing; provided that either
party may confer in confidence with its legal representatives and make truthful
statements as required by law.
Section 6.04    Reasonable Limitation and Severability. The parties agree that
the above restrictions on competition are (a) reasonable given Executive’s role
with the Company and are necessary to protect the interests of the Company and
(b) completely severable and independent agreements supported by good and
valuable consideration and, as such, shall survive the termination of this
Agreement for any reason whatsoever. The parties further agree that any
invalidity or unenforceability of any one or more of such restrictions on
competition shall not render invalid or unenforceable any remaining restrictions
on competition. Additionally, should a court of competent jurisdiction determine
that the scope of any provision of this ARTICLE VI is too broad to be enforced
as written, the parties hereby authorize the court to reform the provision to
such narrower scope as it determines to be reasonable and enforceable and the
parties intend that the affected provision be enforced as so amended.
Section 6.05    Confidentiality.
(a)    Company Confidential Information. Executive acknowledges and agrees that
the customers, suppliers, business connections, consumer lists, procedures,
operations, techniques, marketing campaigns, innovation program, product costs
and other costs of goods, product ingredients, products in development, lines of
business and geographies the Company is considering and other aspects of and
information about the business of the Company (the “Confidential Information”)
are established at great expense and protected as confidential information and
provide the Company with a substantial competitive advantage in conducting its
business. Executive further acknowledges and agrees that by virtue of his or her
employment with the Company, he or she has had access to, and will have access
to, and has been entrusted with, and will be entrusted with, Confidential
Information, and that the Company would suffer great loss and injury if
Executive were to disclose Confidential Information or use it in a manner not
specifically authorized by the Company. Therefore, Executive agrees that during
his or her employment and thereafter, he or she will not, directly or
indirectly, either individually or as an employee, agent, partner, shareholder,
owner trustee, beneficiary, co-venturer distributor, consultant or in any other
capacity, use or disclose or cause to be used or disclosed any Confidential
Information, unless and to the extent (i) that any such information becomes
generally known to and available for use by the public other than as a result of
Executive’s acts or omissions, (ii) such disclosure is authorized in writing by
the General Counsel of the Company, (iii) such disclosure is compelled by legal
process (provided that Executive provides the Company with advance notice
adequate to afford the Company reasonable opportunity to limit or prevent such
disclosure), or (iv) use or disclosure is to an employee of the Company or a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by Executive of his or her duties as an employee of the
Company.
(b)    Return of Information. Executive shall deliver to the Company at the
termination or cessation of his or her employment with the Company, or at any
other time the Company may request,




--------------------------------------------------------------------------------

Execution Copy


all memoranda, notes, plans, records, reports, computer files, printouts and
software and other documents (whether in paper, electronic, or other format) and
data (and all copies thereof) that (i) Executive created or acquired during the
course of Executive’s employment, or (ii) relate to the Confidential Information
or Work Product (as defined below), which he or she may then possess or have
under his or her control.
(c)    Third Party Information.
(i)    Executive agrees that during employment with the Company, Executive will
not improperly use, disclose, or induce the Company to use any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity. Executive further agrees that he or she will not bring onto
the premises of the Company or transfer onto the Company’s technology systems
any non-public document, proprietary information, or trade secrets belonging to
any such employer, person, or entity.
(ii)    Executive recognizes that the Company may have received, and in the
future may receive, confidential or proprietary information from third parties
associated with the Company. By way of example, third party confidential
information may include the habits or practices of the third parties, and
technology, requirements, or information related to the business conducted
between the Company and such third parties. Executive agrees, at all times
during his or her employment with the Company and thereafter, to hold in the
strictest confidence, and not to use or to disclose to any person, firm, or
corporation, any third-party confidential information, except as is reasonably
necessary or appropriate in connection with the performance by Executive of his
or her duties as an employee of the Company.
Section 6.06    Inventions Assignment.
(a)    Disclosure of Inventions. Executive will promptly disclose to the Company
all inventions, innovations, improvements, original works of authorship,
developments, methods, designs, analyses, drawings, reports and all similar or
related information (whether or not patentable or registrable under patent,
copyright, or similar laws) (“Inventions”) that could constitute Work Product
(as defined in Section 6.06(b)).
(b)    Assignment of Work Product. Executive acknowledges and agrees that all
Inventions that relate to the Company’s actual or anticipated business and that
are authored, conceived, developed, or made by Executive while employed by the
Company (including during his or her off-duty hours) or by the use of the
Company’s equipment, supplies, facilities, or the Company’s Confidential
Information (such Inventions, “Work Product”), and all intellectual property
rights therein, belong to the Company, except as provided for in Section
6.06(g). Executive will assign, and hereby assigns, to the Company, or its
designee, without royalty or any other future consideration, all of Executive’s
right, title, and interest in, and to, any and all Work Product (and all
intellectual property rights therein), except as provided for in Section
6.06(g). Executive hereby waives, and agrees to waive, any moral rights he or
she may have in any copyrightable work he or she creates or has created on
behalf of the Company. Executive understands and agrees that the decision
whether or not to commercialize or market any Work Product is within the
Company’s sole discretion and for the Company’s sole benefit and that no royalty
or other consideration will be due to Executive as a result of the Company’s
efforts to commercialize or market any such Work Product. For the avoidance of
doubt, Prior Inventions (as defined in Section 6.06(f)) are not assigned to the
Company hereby.
(c)    Works Made for Hire. Executive acknowledges that all original works of
authorship which are made by him or her (solely or jointly with others) within
the scope of his or her employment with the Company and which are eligible for
copyright protection are “works made for hire” as that term is defined in the
United States Copyright Act (17 U.S.C., Section 101).




--------------------------------------------------------------------------------

Execution Copy


(d)    Assistance. Executive agrees to assist the Company in obtaining,
maintaining, and enforcing patents, invention assignments and copyright
assignments, and other proprietary rights in connection with any Work Product
covered, and will otherwise assist the Company as reasonably required by the
Company to perfect in the Company the rights, title and other interests in any
Work Product granted to the Company under this Agreement (both in the United
States and foreign countries). Executive further agrees that his or her
obligations under this Section 6.06(d) shall continue beyond termination or
cessation of Executive’s employment with the Company, but if Executive is
requested by the Company to render such assistance after such time, Executive
shall be entitled to a fair and reasonable rate of compensation for such
assistance, and to reimbursement of any expenses incurred at the request of the
Company relating to such assistance. If the Company is unable for any reason,
after reasonable effort, to secure Executive’s signature on any document needed
in connection with the actions specified above, Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Executive’s agent and attorney in fact, which appointment is coupled with an
interest, to act for and in Executive’s behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of this Section 6.06(d) with the same legal force and effect as if
executed by Executive.
(e)    Maintenance of Records. Executive agrees to keep and maintain adequate,
current, accurate, and authentic written records of all Work Product authored,
conceived, developed, or made by Executive (solely or jointly with others)
during the term of employment with the Company. The records will be in the form
of notes, sketches, drawings, electronic files, reports, or any other format
that may be specified by the Company. The records are, and will be available to
and remain, the sole property of the Company at all times.
(f)    Prior Inventions. Exhibit A includes a list of all Inventions, if any,
(i) that are owned by Executive or in which Executive has an interest and were
authored, conceived, developed, made, or acquired by Executive prior to his or
her date of first employment with the Company, (ii) that may relate to the
Company’s current or anticipated business, and (iii) that are not to be assigned
to the Company (such Inventions, “Prior Inventions”). If no Prior Inventions are
listed on Exhibit A, Executive represents and warrants that Executive has no
Prior Inventions. If, in the course of employment with the Company, Executive
incorporates any Prior Invention into, or uses any Prior Invention in connection
with, any product, process, service, technology, or other work by, or on behalf
of, the Company, Executive hereby grants to the Company a nonexclusive,
royalty-free, fully paid-up, irrevocable, perpetual, worldwide license, with the
right to grant and authorize sublicenses, to make, have made, modify, use,
import, offer for sale, and sell such Prior Invention as part of, or in
connection with, such product, process, service, technology or other work and to
practice any method related thereto.
(g)    Non-Assignable Inventions. Executive understands that the provisions of
this Agreement requiring assignment of Work Product to the Company do not apply
to any invention which qualifies fully for exemption from assignment under the
provisions of California Labor Code Section 2870 (which is set forth on Exhibit
B) and if Executive believes that any invention qualifies under California Labor
Code Section 2870, Executive will provide to the Company, at the time of
disclosure of such invention, evidence in writing to substantiate such belief.
ARTICLE VII
GENERAL PROVISIONS
Section 7.01    Assignment. The Company shall assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any company or
other entity with or into which the Company may hereafter merge or consolidate
or to which the Company may transfer all or substantially all of its assets,




--------------------------------------------------------------------------------

Execution Copy


and in any such case said company or other entity shall by operation of law or
expressly in writing assume all obligations of the Company hereunder as fully as
if it had been originally made a party hereto. Such assignment will not release
the Company from any payment obligations hereunder. Executive may not assign or
transfer this Agreement or any rights or obligations hereunder.
Section 7.02    Notice. For the purposes of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the signature pages hereto.
Section 7.03    Amendment and Waiver. No provision of this Agreement may be
amended or waived unless such amendment or waiver is in writing and signed by
each of the parties hereto.
Section 7.04    Non-Waiver of Breach. No failure by either party to declare a
default due to any breach of any obligation under this Agreement by the other,
nor failure by either party to act quickly with regard thereto, shall be
considered to be a waiver of any such obligation, or of any future breach.
Section 7.05    Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.
Section 7.06    Governing Law. To the extent not preempted by federal law, the
validity and effect of this Agreement and the rights and obligations of the
parties hereto shall be construed and determined in accordance with the law of
California.
Section 7.07    Arbitration.
(a)    Except with respect to disputes and claims under ARTICLE VI (which the
parties hereto may pursue in any court of competent jurisdiction as specified
herein and with respect to which each party shall bear the cost of its own
attorneys’ fees and expenses, except to the extent otherwise required by
applicable law), each party hereto agrees that arbitration, pursuant to the
procedures set forth in the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (“AAA”) as adopted and
effective as of June 1, 1997 or such later version as may then be in effect)
(the “AAA Rules”), a copy of which can be found at www.adr.org/employment, shall
be the sole and exclusive method for resolving any claim or dispute (“Claim”)
arising out of or relating to the rights and obligations of the parties under
this Agreement and the employment of Executive by the Company (including any
Claim regarding employment discrimination, sexual harassment, termination and
discharge), whether such Claim arose or the facts on which such Claim is based
occurred prior to or after the execution and delivery of this Agreement.
(b)    The parties hereto agree that (i) one arbitrator shall be appointed
pursuant to the AAA Rules to conduct any such arbitration, (ii) all meetings of
the parties and all hearings with respect to any such arbitration shall take
place in Oakland, California and (iii) each party to the arbitration shall bear
its own costs and expenses (including all attorneys’ fees and expenses, except
to the extent otherwise required by applicable law) and all costs and expenses
of the arbitration proceeding (such as filing fees, the arbitrator’s fees,
hearing expenses, etc.) shall be borne equally by the parties hereto; provided,
however, that the arbitrator shall, in the award, allocate all such costs and
expenses against the party who did not prevail.
(c)    In addition, the parties hereto agree that (i) the arbitrator shall have
no authority to make any decision, judgment, ruling, finding, award or other
determination that does not conform to the terms and conditions of this
Agreement (as executed and delivered by the parties hereto), (ii) the arbitrator




--------------------------------------------------------------------------------

Execution Copy


shall have no greater authority to award any relief than a court having proper
jurisdiction and (iii) the arbitrator shall have no authority to commit an Error
of Law (as defined below) in its decision, judgment, ruling, finding, award or
other determination, and on appeal from or motion to vacate or confirm such
decision, judgment, ruling, finding, award or other determination, a court
having proper jurisdiction may vacate any such decision, judgment, ruling,
finding, award or other determination to the extent containing an Error of Law.
For purposes of this Agreement, an “Error of Law” means any decision, judgment,
ruling, finding, award or other determination that is inconsistent with the laws
governing this Agreement pursuant to Section 7.06. Any decision, judgment,
ruling, finding, award or other determination of the arbitrator and any
information disclosed in the course of any arbitration hereunder (collectively,
the “Arbitration Information”) shall be kept confidential by the parties subject
to Section 7.07(d), and any appeal from or motion to vacate or confirm such
decision, judgment, ruling, finding, award or other determination shall be filed
under seal if permitted by the court.
(d)    In the event that any party or such party’s affiliates, associates or
representatives is requested or required (by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process) to disclose any Arbitration
Information (the “Disclosing Party”), such Disclosing Party shall notify the
other party promptly of the request or requirement so that the other party may
seek an appropriate protective order or waive compliance with the provisions of
this Section 7.07. If, in the absence of a protective order or the receipt of a
waiver hereunder, the Disclosing Party or any of its affiliates, associates or
representatives believes in good faith, upon the advice of legal counsel, that
it is compelled to disclose any such Arbitration Information, such Disclosing
Party may disclose such portion of the Arbitration Information as it believes in
good faith, upon the advice of legal counsel, it is required to disclose;
provided that the Disclosing Party shall use reasonable efforts to obtain, at
the request and expense of the other party, an order or other assurance that
confidential treatment shall be accorded to such portion of the Arbitration
Information required to be disclosed as the other party shall designate.
Notwithstanding anything in this Section 7.07 to the contrary, the parties shall
have no obligation to keep confidential any Arbitration Information that becomes
generally known to and available for use by the public other than as a result of
the disclosing party’s acts or omissions or the acts or omissions of such
party’s affiliates, associates or representatives. The parties agree that,
subject to the right of any party to appeal or move to vacate or confirm any
decision, judgment, ruling, finding, award or other determination of an
arbitration as provided in this Section 7.07, the decision, judgment, ruling,
finding, award or other determination of any arbitration under the AAA Rules
shall be final, conclusive and binding on all of the parties hereto; provided,
however, nothing in this Section 7.07 shall prohibit any party hereto from
instituting litigation to enforce any final decision, judgment, ruling, finding,
award or other determination of the arbitration.
Section 7.08    Entire Agreement. This Agreement contains all of the terms
agreed upon by the Company and Executive with respect to the subject matter
hereof and supersedes all prior agreements, arrangements and communications
between the parties dealing with such subject matter, whether oral or written.
Section 7.09    Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the transferees, successors and assigns of the Company,
including any company with which the Company may merge or consolidate.
Section 7.10    Headings. Numbers and titles to Sections hereof are for
information purposes only and, where inconsistent with the text, are to be
disregarded.




--------------------------------------------------------------------------------

Execution Copy


Section 7.11    Counterparts. This Agreement may be executed in any number of
counterparts, including by facsimile or other electronic transmission, each of
which shall be deemed an original, but all of which when taken together, shall
be and constitute one and the same instrument.
Section 7.12    Specific Enforcement; Remedies. The provisions of ARTICLE VI are
to be specifically enforced if not performed according to their terms. Without
limiting the generality of the foregoing, the parties acknowledge that the
Company would be irreparably damaged and there would be no adequate remedy at
law for Executive’s breach of ARTICLE VI and further acknowledge that the
Company may seek entry of a temporary restraining order or preliminary
injunction, in addition to any other remedies available at law or in equity, to
enforce the provisions thereof, without the Company being required to post a
bond or other security therefor. In addition, in the event of a material
violation by Executive of the provisions of ARTICLE VI, any severance being paid
to Executive pursuant to this Agreement or otherwise shall immediately cease,
and any severance previously paid to Executive shall be immediately repaid to
the Company.
Section 7.13    Taxes & IRC Section 409A Matters. The Company may withhold from
any payment hereunder such state, federal or local income, employment or other
taxes and other legally mandated withholdings as it reasonably deems
appropriate. The Company makes no representation about the tax treatment or
impact of any payment(s) hereunder. The intent of the parties is that payments
and benefits under this Agreement comply with Section 409A of the Code, as
amended (“Section 409A”), to the extent subject thereto, and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted and
administered to be in compliance therewith. Notwithstanding anything herein to
the contrary: (a) if at the time of Executive’s termination of employment with
the Company, Executive is a “specified employee” as defined in Section 409A and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A); (b) if any other payments of money or other benefits due to
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A,
or otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner determined by the Company that does not cause such an
accelerated or additional tax; (c) to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, Executive shall
not be considered to have terminated employment with the Company for purposes of
this Agreement and no payment shall be due to Executive under this Agreement
until Executive would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A; and (d) each amount to be
paid or benefit to be provided to Executive pursuant to this Agreement, which
constitutes deferred compensation subject to Section 409A, shall be construed as
a separate identified payment for purposes of Section 409A. To the extent
required to avoid an accelerated or additional tax under Section 409A, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may not affect amounts
reimbursable or provided in any subsequent year, or be subject to liquidation or
exchange for another benefit. Neither the Company nor any of its employees or
representatives shall have any liability to Executive with respect to Section
409A.




--------------------------------------------------------------------------------

Execution Copy


Section 7.14    Survival. Except as otherwise expressly provided in this
Agreement, all covenants, representations and warranties, express or implied, in
addition to the provisions of ARTICLE VI and ARTICLE VII, shall survive the
termination of this Agreement.
Section 7.15    Indemnification and Insurance. The Company shall indemnify
Executive to the full extent provided for in its corporate Bylaws and to the
maximum extent that the Company indemnifies any of its other directors and
senior executive officers, and he or she will be entitled to the protection of
any insurance policies the Company may elect to maintain generally for the
benefit of its directors and senior executive officers against all costs,
charges, liabilities and expenses incurred or sustained by him or her in
connection with any action, suit or proceeding to which he may be made a party
by reason of his or her being or having been a director, officer or employee of
the Company or any of its affiliates or his or her serving or having served any
other enterprise, plan or trust as a director, officer, employee or fiduciary at
the request of the Company or any of its affiliates (other than any dispute,
claim or controversy arising under or relating to this Agreement (except for
this Section 7.15)). The Company will enter into an indemnification agreement
with Executive in the standard form that it has or will adopt for the benefit of
its other directors and senior executive officers. The provisions of this
Section 7.15 shall survive any termination of Executive’s employment or any
termination of this Agreement.
Section 7.16    Section 280G.
(a)    In the event that it shall be determined that any payment or distribution
to or for the benefit of Executive under this Agreement or under any other
Company plan, contract or agreement would, but for the effect of this Section
7.16, be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties with respect to such excise tax (collectively, such excise
tax, together with any such interest or penalties, the “Excise Tax”), then, at
the election of Executive, in the event that the after-tax value of all Payments
to Executive (such after-tax value to reflect the deduction of the Excise Tax
and all income or other taxes on such Payments) would, in the aggregate, be less
than the after-tax value to Executive of the Safe Harbor Amount, (i) the cash
portions of the Payments payable to Executive under this Agreement shall be
reduced, in the order in which they are due to be paid, until the Parachute
Value of all Payments paid to Executive, in the aggregate, equals the Safe
Harbor Amount, and (ii) if the reduction of the cash portions of the Payments,
payable under this Agreement, to zero would not be sufficient to reduce the
Parachute Value of all Payments to the Safe Harbor Amount, then any cash
portions of the Payments payable to Executive under any other plans shall be
reduced, in the order in which they are due to be paid, until the Parachute
Value of all Payments paid to Executive, in the aggregate, equals the Safe
Harbor Amount, and (iii) if the reduction of all cash portions of the Payments,
payable pursuant to this Agreement and otherwise, to zero would not be
sufficient to reduce the Parachute Value of all Payments to the Safe Harbor
Amount, then non-cash portions of the Payments shall be reduced, in the order in
which they are due to be paid, until the Parachute Value of all Payments paid to
Executive, in the aggregate, equals the Safe Harbor Amount.
(b)    As used herein, (i) “Payment” shall mean any payment or distribution in
the nature of compensation (within the meaning of Section 280G(b)(2) of the
Code) to or for the benefit of Executive, whether paid or payable pursuant to
this Agreement or otherwise, (ii) “Safe Harbor Amount” shall mean 2.99 times
Executive’s “base amount,” within the meaning of Section 280G(b)(3) of the Code,
and (iii) “Parachute Value” of a Payment shall mean the present value as of the
date of the Change in Control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2) of the Code for purposes of determining whether and to what extent
the Excise Tax will apply to such Payment. All calculations under this section
shall be made reasonably by the Company




--------------------------------------------------------------------------------

Execution Copy


and the Company’s outside auditor at the Company’s expense and at the times
reasonably requested by Executive.
Section 7.17    Protected Rights. Executive understands that nothing contained
in this Agreement limits Executive’s ability to file a charge or complaint with
the Equal Employment Opportunity Commission, the National Labor Relations Board,
the Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Executive further understands that this
Agreement does not limit Executive’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. This Agreement does not limit
Executive’s right to receive an award for information provided to any Government
Agencies. Executive, however, is not permitted to disclose any Company
attorney-client privileged communications, unless permitted by Rule 21F-17 under
the Securities Exchange Act of 1934, as amended, or other applicable law. In
making any such disclosures or communications, Executive agrees to take all
reasonable precautions to prevent any use or disclosure of information that may
constitute Confidential Information to any parties other than the Government
Agencies.
Section 7.18    Defend Trade Secrets Act Notice of Immunity Rights. Executive
acknowledges that the Company has provided Executive with the following notice
of immunity rights in compliance with the requirements of the Defend Trade
Secrets Act: (a) Executive shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of Confidential
Information that is made in confidence to a federal, state, or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law, (b) Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
Confidential Information that is made in a complaint or other document filed in
a lawsuit or other proceeding, if such filing is made under seal and (c) if
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the Confidential Information
to Executive’s attorney and use the Confidential Information in the court
proceeding, if Executive files any document containing the Confidential
Information under seal, and does not disclose the Confidential Information,
except pursuant to court order.
[signatures on next page]






--------------------------------------------------------------------------------


Execution Copy


IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be duly executed on the date and year first written above.
e.l.f. Cosmetics, Inc.
 
Executive
 
 
 
 
 
 
 
 
By:
/s/ Scott K. Milsten
 
/s/ Josh Franks
 
Name: Scott K. Milsten
 
Josh Franks
 
Title: SVP, GC
 
 
 
 
 
 
e.l.f. Beauty, Inc.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Scott K. Milsten
 
 
 
Name: Scott K. Milsten
 
 
 
Title: SVP, GC
 
 
 
 
 
 
Address for Notices
 
Address for Notices
 
 
 
e.l.f. Cosmetics, Inc.
 
Address on file with Company HR
570 10th Street
 
Email: [***]
Oakland, CA 94607
 
 
Attn: General Counsel
 
 
Email: [***]
 
 
 
 
 
 
 
 
 
 
 







Signature Page to Employment Agreement

--------------------------------------------------------------------------------


Execution Copy


Exhibit A
List of Prior Inventions


[***]

        







--------------------------------------------------------------------------------






Exhibit B
Laws Concerning Employment Agreements and Intellectual Property Assignment
California Labor Code Section 2870
(a)
Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1)
Relate at the time of conception or reduction to practice of the invention to
the employer's business, or actual or demonstrably anticipated research or
development of the employer; or

(2)
Result from any work performed by the employee for the employer.

(b)
To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.






